     Case 2:09-cr-00081-GW Document 161 Filed 01/04/19 Page 1 of 2 Page ID #:1577

                                                                        JS-3
 1   NICOLA T. HANNA
     United States Attorney
 2
     LAWRENCE MIDDLETON
 3   Assistant United States Attorney
     CHRISTOPHER CESTARO
 4   Assistant Chief
     Fraud Section, Criminal Division
 5   United States Dept. of Justice
          1400 New York Ave, N.W.
 6
          Bond Building
 7        Washington, D.C. 20005
          Telephone: (202) 714-0735
 8        Email: christopher.cestaro@usdoj.gov
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA
10

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13                                  WESTERN DIVISION
14   UNITED STATES OF AMERICA,                CR No. 09-81-GW
15             Plaintiff,
                    v.                        ORDER TO DISMISS
16   JUTHAMAS SIRIWAN,
       aka “the Governor,” and
17   JITTISOPA SIRIWAN,
       aka “Jib,”
18
                Defendants.
19

20

21
                                          ORDER
22
          Having considered the government’s motion, the Court finds that
23
     the interests of justice are served by dismissing the criminal
24
     indictment without prejudice as to defendants Juthamas Siriwan and
25
     Jittisopa Siriwan.
26

27

28
     Case 2:09-cr-00081-GW Document 161 Filed 01/04/19 Page 2 of 2 Page ID #:1578




 1        THEREFORE, the criminal indictment is dismissed without

 2   prejudice as to defendants Juthamas Siriwan and Jittisopa Siriwan.

 3
     DATED: January 4, 2019
 4                                            ____________________________
                                              The Honorable George H. Wu
 5
                                              United States District Judge
 6

 7   PREPARED BY:
 8   __________/s/
     Christopher Cestaro
 9
     Attorney for Plaintiff
10   UNITED STATES OF AMERICA

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
